QUAYLE ACTION
Claims 1-20 are pending.  Of those, claims 1-4, 16-20 are allowed, and claims 5-15 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
37 CFR 1.84(h) states:
(2) Partial views. When necessary, a view of a large machine or device in its entirety may be broken into partial views on a single sheet, or extended over several sheets if there is no loss in facility of understanding the view. Partial views drawn on separate sheets must always be capable of being linked edge to edge so that no partial view contains parts of another partial view. A smaller scale view should be included showing the whole formed by the partial views and indicating the positions of the parts shown. When a portion of a view is enlarged for magnification purposes, the view and the enlarged view must each be labeled as separate views. 
(i) Where views on two or more sheets form, in effect, a single complete view, the views on the several sheets must be so arranged that the complete figure can be assembled without concealing any part of any of the views appearing on the various sheets. 
(ii) A very long view may be divided into several parts placed one above the other on a single sheet. However, the relationship between the different parts must be clear and unambiguous.

37 CFR 1.84(u)(1) states:
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.

Figs 3A, B; 9A, B are objected to as failing to comply with 37 CFR 1.84(u)(1) because they fail to number in consecutive Arabic numerals

The lettered elements of Figs 3 and 9 do not appear constitute partial views under the meaning of 37 CFR 1.84(h)(2).  Figs 3A, B appear to be directed to different insert treatments, not the same treatment with respect to some machine.  Figs 9A, B appear to illustrate alternative scenarios over the same device.  By contrast, partial views are supposed to be parts of a complete view that is too large to fit on a single page.

Note that Figs. 4, 5 have lettered subfigures that appear to reflect temporal states of a machine.  Although this appears to be contrary to the spirit of a partial view as set forth by 37 CFR 1.84(h)(2), the examiner has not found any part of that rule that requires objection.  Applicants may wish to consider whether it would be clearer to renumber these figures, but the examiner does not make renumbering those figures a formal requirement.

Claim Objections
Claim 5, and all claims dependent therefrom, are objected to for antecedent basis.
Claim 5 requires, in part:
determining, based on an insert treatment configuration stored by the first migration router instance, a location to insert the individual record; 
[…]
determining, based on an insert treatment configuration stored by the second migration router instance, a location to insert the other individual record; attempting to acquire, from the lock store, a lock indicating that the other individual record is being inserted at the determined location, determined by the second migration router instance;
15receiving, from the lock store, a notification that the attempt to acquire the lock by the second migration router instance has failed, wherein the notification indicates the determined location acquired by the first migration router instance; and 
inserting the other individual record with the same key in the determined location 20as indicated in the notification from the lock store.

nd because both statements of the phrase “a location” and each statement of the phrase “the determined location” sets forth which determination by a particular instance is intended.  That said (1) each determination is not specifically linked to a particular instance by the respective “determining step” itself and (2) even if the determining steps specified the particularly executing instance, this would still be noncompliant with claim antecedence. 

The examiner suggests differentiating the locations by “a first location” “a second location” and “a first determined location” and “a second determined location” and making whatever amendments to the dependent claims as conforming to the changes of claim 5.  It is not required to make those specific changes.  It is required that antecedence amongst claim terms is clear.

Reasons for Allowance/Indicia of Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
It is expressly acknowledged for the record that the pair of independent claims 1, 16 (directed to systems for data migration that employ migration routers – although claim 16 places some of the same functionality under the label of a “data migrator” rather than a “migration router” as in claim 1) is distinct from independent claim 5 (directed to a “migration router”).  The examiner understood that these were distinct claims when he decided to allow the claims.  Reasons for allowing/indicia of allowable subject matter with respect to the sets of claims are individually addressed below.

For system claim 1, Beauregard claim 16, and all claims dependent therefrom, any database migration engine that is configured to work with a distributed database locking 1 to be capable of performing the functions attributed to the migration router/data migrator.  But applicants did not claim the migration routers/data migrators in that way.  Rather, using claim 1 as exemplary, applicants claimed a migration router that is configured to work on an individual record and an additional individual record in particular manners (including receiving locations for individual records), in tandem with some external (to the migration router) lock store.

	The phrase “configured to” is equivalent to “designed to” or “made to.”  See Aspex Eyewear v. Marchon Eyewear, 672 F.3d 1335, 1349 (Fed. Cir. 2012).  In general, data lock schemes deal with individual elements at some granular level.  So in general, if a database has locked a record, it operates on that record.  It may so happen that as the database works on some record, some other record is locked, and the locking scheme may be configured to perform a set of actions based on that contingency.  But the instant independent claims are configured to work on a record and also configured to work on another record being inserted into the same location.
 
On a further point of interpretation, claim 1 uses the phrase “for an/another individual record.”  Although “for” is usually associated with intended use (which carry no patentable weight in non-method claims), the instant claims are self-evidently not intended to be read in that fashion because they set forth configurations of the data migrators/migration routers subordinate to the “for” clause.  The term “for” is read is interpreted as equivalent of “with respect to.”


Other interpretational notes:
“migration router” – review of the prior art shows indicates that this is not a term of art.  The BRI of this term is a router capable of facilitating migration.  
“reverse direction” of a migration does not appear to be more than rolling back the transactions directed to the migration.  “reverse direction” may or may not be a term of art, but “rollback” is a term of art in databases.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing objection.
Objection to claim 5, and all dependent claims therefrom.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Database locking is a field that has been subject to many inventive variations in past decades, so the examiner will not go so far as to state that the functionality described is inherent to database locking, since someone has doubtlessly created some arcane database locking scheme that somehow precludes at least one of the claimed steps.  The examiner will state that this is very implicit for databases that enforce ACID transactions, and that rely on locks to enforce concurrency.